    
Exhibit 10 (a)(ii)





Digi International Inc.
2013 Omnibus Incentive Plan


(Director) Restricted Stock Unit Award Agreement


Digi International, Inc. (the “Company”), pursuant to its 2013 Omnibus Incentive
Plan (the “Plan”), hereby grants an Award of restricted Stock Units to you, the
Participant named below. The terms and conditions of this Award are set forth in
this Restricted Stock Unit Award Agreement (the “Agreement”), consisting of this
cover page and the Terms and Conditions on the following pages, and in the Plan
document. To the extent any capitalized term used in this Agreement is not
defined, it shall have the meaning assigned to it in the Plan as it currently
exists or as it is amended in the future.


Name of Participant:
Number of Restricted Stock Units:
Grant Date:__________, 20__
Vesting Schedule:
Vesting Date(s)
Number of Stock Units that Vest



By signing below, you agree to all of the terms and conditions contained in this
Agreement and in the Plan document. You acknowledge that you have reviewed these
documents and that they set forth the entire agreement between you and the
Company regarding the grant to you of the number of Restricted Stock Units
specified in the table above.


PARTICIPANT:                        DIGI INTERNATIONAL, INC.


_____________________________________        By:______________________________________
                            
Title:_____________________________________























--------------------------------------------------------------------------------



Digi International Inc.
2013 Omnibus Incentive Plan


(Director) Restricted Stock Unit Award Agreement
Terms and Conditions
1.
Grant of Restricted Stock Units. The Company hereby grants to you, subject to
the terms and conditions in this Agreement and the Plan, an Award of the number
of restricted Stock Units (“Units”) specified on the cover page of this
Agreement, each representing the right to receive one Share of the Company's
common stock. The Units granted to you will be credited to an account in your
name maintained by the Company. This account shall be unfunded and maintained
for book-keeping purposes only, with the Units simply representing an unfunded
and unsecured obligation of the Company.

2.
Restrictions on Units. Neither this Award nor the Units subject to this Award
may be sold, assigned, transferred, exchanged or encumbered other than by will
or the laws of descent and distribution. Any attempted transfer in violation of
this Section 2 shall be of no effect and shall result in the forfeiture of all
Units. The Units and your right to receive shares in settlement of the Units
under this Agreement shall be subject to forfeiture as provided in Section 4
until satisfaction of the vesting conditions set forth in Section 3.

3.
Vesting of Units.

(a)Scheduled Vesting. If you remain a member of the Board continuously from the
Grant Date specified on the cover page of this Agreement, then the Units will
vest in the numbers and on the dates specified in the Vesting Schedule on the
cover page of this Agreement.


(b)Accelerated Vesting. Vesting of the Units may be accelerated during the term
of the Award at the discretion of the Committee in accordance with Section 16.2
of the Plan and under the following circumstances:


(i)Upon a Change in Control, this Award shall become fully vested and
exercisable upon the occurrence of the Change in Control.


(ii)In the event the stockholders of the Company approve the complete
dissolution or liquidation of the Company, this Award shall vest and become
fully exercisable, and will terminate immediately prior to the consummation of
any such proposed action.


(c)
Change in Control. “Change in Control” means one of the following:



(i)any individual, entity or Group (a “Person”) becomes a “beneficial owner” (as
defined in Rule 13d-3 or any successor rule under the Exchange Act), directly or
indirectly, of 30% or more of the combined voting power of the Company's voting
securities, except that the following shall not constitute a Change in Control:
(A) any acquisition or beneficial ownership by the Company or a Subsidiary; (B)
any acquisition or beneficial ownership by any employee benefit plan (or related
trust) sponsored or maintained by the Company or one or more Subsidiary; (C) any
formation of a Group consisting solely of beneficial owners of the Company's
voting securities as of the effective date of this Plan, or any repurchase or
other acquisition by the Company of its voting securities that causes any Person
to become the beneficial owner of 30% or more of the Company's voting
securities, in either case so long as such Person does not acquire beneficial
ownership of additional Company voting securities after the Person initially
became the beneficial owner of 30% or more of the Company's voting securities by
one of the means described in this clause (C); or (D) any acquisition of
beneficial ownership by any entity with respect to which, immediately following
such acquisition, more than 50% of the combined voting power of such entity's
then outstanding voting securities is beneficially owned, directly or
indirectly, by all or substantially all of the Persons who beneficially owned
the Company's voting securities immediately prior to such acquisition in
substantially the same proportions as their ownership of the Company's voting
securities immediately prior to such acquisition;



--------------------------------------------------------------------------------



(ii)Individuals (A) who are, as of the effective date of the Plan, directors of
the Company, or (B) who are elected as a directors of the Company subsequent to
the Grant Date and whose initial election, or nomination for initial election by
the Company's stockholders, was approved by at least a majority of the then
Continuing Directors (collectively, “Continuing Directors”) cease for any reason
to constitute a majority of the members of the Board; or


(iii)The consummation of a Fundamental Change unless, immediately following such
Fundamental Change, all or substantially all of the Persons who were the
beneficial owners of the Company's voting securities immediately prior to such
Fundamental Change beneficially own, directly or indirectly, more than 50% of
the combined voting power of the then outstanding voting securities of the
surviving or acquiring entity (or its Parent) resulting from such Fundamental
Change in substantially the same proportions as their ownership, immediately
prior to such Fundamental Change, of the Company's voting securities.


(iv)Notwithstanding the foregoing, to the extent that this Award constitutes a
deferral of compensation subject to Code Section 409A, then no Change in Control
shall be deemed to have occurred upon an event described in this Section 3(c)
unless the event would also constitute a change in ownership or effective
control of, or a change in the ownership of a substantial portion of the assets
of, the Company under Code Section 409A.


4.
Effect Separation from Service as Director. Except as otherwise provided in
accordance with Section 3(b), if you cease to be a member of the Board prior to
the Vesting Date(s) specified on the cover page of this Agreement, you will
forfeit all unvested Units.

5.
Settlement of Units. After any Units vest pursuant to Section 3, the Company
shall, as soon as practicable (but no later than March 15 of the year following
the calendar year in which such Units vest), cause to be issued and delivered to
you, or to your designated beneficiary or estate in the event of your death, one
share of the Company's common stock, par value $.01 per share, in payment and
settlement of each vested Unit. Delivery of the shares shall be effected by an
appropriate entry in the stock register maintained by the Company's transfer
agent with a notice of issuance provided to you, or by the electronic delivery
of the shares to a brokerage account you designate, and shall be subject to
compliance with all applicable legal requirements, including compliance with the
requirements of applicable federal and state securities laws, and shall be in
complete satisfaction and settlement of such vested Units.

6.
No Stockholder Rights. The Units subject to this Award do not entitle you to any
rights of a holder of the Company's common stock. You will not have any of the
rights of a stockholder of the Company in connection with the grant of Units
subject to this Agreement unless and until shares are issued to you in
settlement of the Units as provided in Section 5.

7.
Governing Plan Document. This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.

8.
Choice of Law. This Agreement will be interpreted and enforced under the laws of
the state of Minnesota (without regard to its conflicts or choice of law
principles).

9.
Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.

10.
Discontinuance of Service. This Agreement does not give you a right to continued
service with the Company or any Affiliate, and the Company or any such Affiliate
may terminate your service at any time and otherwise deal with you without
regard to the effect it may have upon you under this Agreement.




--------------------------------------------------------------------------------



11.
Section 409A of the Code. The award of Units as provided in this Agreement and
any issuance of shares or payment pursuant to this Agreement are intended to be
exempt from Section 409A of the Code under the short-term deferral exception
specified in Treas. Reg. § 1.409A-l(b)(4).

By signing the cover page of this Agreement, you agree to all the terms and
conditions described above and in the Plan document.













